DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
The rejections of claims 1, 3-11, and 17-19 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110241501 by Heo in view of WO2019052410A1 by .
As to claim 1, Heo teaches an apparatus comprising a washing machine with a cabinet and access opening with a drying machine on the washing machine, the drying machine having a cabinet and access opening (fig. 1); and a control panel between the access openings with a display to display operation information (fig. 2).
Heo does not teach that the drying machine is capable of communicating with the washing machine.  However, one of ordinary skill in the art would have recognized as obvious to configure the drying machine to communicate with the washing machine.  Pan teaches a clothes treating device with washing and drying machines that communicate with each other for the benefit of controlling each of the machines to avoid excessive power usage that may exceed the capacity of a power line, which ensures the safety of the user (para. 35).  One of ordinary skill in the art would have been motivated to configure the drying machine to communicate with the washing machine in order to manage the power usage of each to ensure the safety of a user, as taught by Pan.
Heo does not teach particulars of its control panel, and therefore does not teach respective selecting buttons and start/pause buttons for the washing and drying machines, and it further does not teach setting buttons to receive inputs for modifying operation of the washing machine.  However, one of ordinary skill in the art would have recognized as obvious to have these features in view of Li.  Li teaches a control panel for two machines, the control panel having respective selecting buttons 211, 212 and start/pause buttons 251, 252 for each machine and setting buttons 260 (figs. 1 and 2).  Li teaches that its control panel provides benefits of a more compact display, lower production cost, and a more reasonable operating mode (para. 5), which Li teaches to be advantageous over the separate panels such as taught by Heo (Li, para. 3).  One of 
Li does not teach that its setting buttons have light emitting elements behind the buttons, the light elements controlled to indicate a state in which the buttons are enabled to receive inputs.  However, one of ordinary skill in the art would have recognized as obvious to have the claimed light emitting elements in view of Bergamo.  Bergamo teaches that a setting button can be unilluminated to indicate that it is presently unselectable and illuminated to indicate that it is selectable (paras. 57-58).  Bergamo teaches that this arrangement is beneficial when multiple machines are controlled so that a user is informed of selectable setting button operations, which results in an intuitive interaction for the user (paras. 58-59).  One of ordinary skill in the art would therefore have recognized as obvious to have light emitting elements behind the setting buttons of Li and controlled to indicate when the buttons are enabled to receive inputs (e.g. when the washing machine is selected and the buttons control washing machine settings).
Li does not explicitly teach that the drying machine is paused when its respective start/pause button receives input while the setting buttons are enabled to receive inputs for washing machine operation.  However, Li does teach that its control panel provides independent control of the machines and that the setting buttons (control keys) are switched based on the selection of a machine (para. 26).  One of ordinary skill in the art would have understood from the suggestions of Li that the dedicated 
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, Li teaches that the operation information comprises a time remaining for the machines together (fig. 2, para. 69).
As to claim 4, Li teaches that the first start/pause button 252 is disposed under the second start/pause button 251 (fig. 1), and the first selecting button 212 is disposed under the second selecting button 211.  Li does not teach that the start/pause buttons have respective light emitting elements which are controlled in response to inputs received through respective selecting buttons.  However, one of ordinary skill in the art would have recognized as obvious to have the light elements and function in view of Bergamo for the reasons discussed above, namely to provide an intuitive interface by indicating which buttons are presently selectable.
As to claim 7, Heo teaches an apparatus comprising a washing machine with a cabinet and access opening with a drying machine on the washing machine, the drying machine having a cabinet and access opening (fig. 1); and a control panel between the access openings with a display to display operation information (fig. 2).
Heo does not teach that the drying machine is capable of communicating with the washing machine.  However, one of ordinary skill in the art would have recognized as obvious to configure the drying machine to communicate with the washing machine.  Pan teaches a clothes treating device with washing and drying machines that communicate with each other for the benefit of controlling each of the machines to avoid excessive power usage that may exceed the capacity of a power line, which ensures the safety of the user (para. 35).  One of ordinary skill in the art would have been motivated to configure the drying machine to communicate with the washing machine in order to manage the power usage of each to ensure the safety of a user, as taught by Pan.
Heo does not teach particulars of its control panel, and therefore does not teach respective selecting buttons and start/pause buttons for the washing and drying machines, setting buttons to receive inputs for modifying operation of the drying machine, and a setting display to indicate modified operation of a machine when an 
Li does not teach that its setting buttons have light emitting elements behind the buttons, the light elements controlled to indicate a state in which the buttons are enabled to receive inputs.  However, one of ordinary skill in the art would have recognized as obvious to have the claimed light emitting elements in view of Bergamo.  Bergamo teaches that a setting button can be unilluminated to indicate that it is presently unselectable and illuminated to indicate that it is selectable (paras. 57-58).  Bergamo teaches that this arrangement is beneficial when multiple machines are controlled so that a user is informed of selectable setting button operations, which results in an intuitive interaction for the user (paras. 58-59).  One of ordinary skill in the art would therefore have recognized as obvious to have light emitting elements behind the setting buttons of Li and controlled to indicate when the buttons are enabled to 
Li does not explicitly teach that the washing machine is paused when its respective start/pause button receives input while the setting buttons are enabled to receive inputs for drying machine operation.  However, Li does teach that its control panel provides independent control of the machines and that the setting buttons (control keys) are switched based on the selection of a machine (para. 26).  One of ordinary skill in the art would have understood from the suggestions of Li that the dedicated start/pause buttons for each machine would provide independent control regardless of which machine is selected for control key operation.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 8, Li teaches that the operation information comprises a time remaining for the machines together (fig. 2, para. 69).
As to claim 9, Li teaches that the first start/pause button 252 is disposed under the second start/pause button 251 (fig. 1), and the first selecting button 212 is disposed under the second selecting button 211.  Li does not teach that the start/pause buttons have respective light emitting elements which are controlled in response to inputs received through respective selecting buttons.  However, one of ordinary skill in the art would have recognized as obvious to have the light elements and function in view of Bergamo for the reasons discussed above, namely to provide an intuitive interface by indicating which buttons are presently selectable.

As to claim 18, Li teaches that the modified operation of a washing machine comprises a temperature (para. 50).
As to claim 19, although Li does not teach a drying machine and Heo does not teach that its drying machine comprises a dry level modified operation, one of ordinary skill in the art would have recognized that a dry level modifier is well-known and common in the art and one of ordinary skill in the art would have had motivation to have a dry level modifier for its known and expected purpose.

Claims 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110241501 by Heo in view of WO2019052410A1 by Pan et al. (citations are to English translation published as EP3686338A1), U.S. Patent Application Publication 20180237976 by Li et al., and U.S. Patent Application Publication 20190017212 by Bergamo et al. as applied to claims 1 and 7 above, and further in view of U.S. Patent Application Publication 20200141038 by Xu et al.
As to claim 5, neither Heo nor Li teach that the control panel includes a remote control activating button.  However, one of ordinary skill in the art would have recognized as obvious to include a remote control activating button in view of Xu.  Xu teaches that remote control of a washing machine enables internet and mobile control (para. 2).  Xu further teaches a remote control activating button to enable remote control of the machine (paras. 105, 109, 110).  One of ordinary skill in the art would have had motivation to include respective remote activation buttons for the washing 
As to claim 6, Heo teaches doors for closing the access openings (fig. 1).  Xu teaches activating remote control of the machine based on a door being locked in order to provide a safety function and to discontinue operation following a power failure in the event a user removes clothing from the machine (para. 17).  One of ordinary skill in the art would have recognized as obvious to activate remote control based on a door lock status in order to provide safe control and to determine whether control needs to continue based on clothes being removed.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 10, neither Heo nor Li teach that the control panel includes a remote control activating button.  However, one of ordinary skill in the art would have recognized as obvious to include a remote control activating button in view of Xu.  Xu teaches that remote control of a washing machine enables internet and mobile control (para. 2).  Xu further teaches a remote control activating button to enable remote control of the machine (paras. 105, 109, 110).  One of ordinary skill in the art would have had motivation to include respective remote activation buttons for the washing machine and drying machine in order to allow for their remote control.  One of ordinary skill in the art would have further recognized as obvious that remote control of one 
As to claim 11, Heo teaches doors for closing the access openings (fig. 1).  Xu teaches activating remote control of the machine based on a door being locked in order to provide a safety function and to discontinue operation following a power failure in the event a user removes clothing from the machine (para. 17).  One of ordinary skill in the art would have recognized as obvious to activate remote control based on a door lock status in order to provide safe control and to determine whether control needs to continue based on clothes being removed.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711